DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application claims priority of provisional application 62785690 filed 12/27/2018.

Terminal Disclaimer
3.	The Examiner acknowledges the Terminal Disclaimer filed on 12/02/2021.

Response to Arguments/Amendments
4.	Regarding the provisional non-statutory double patenting rejection (see section 4 of the Office Action dated 09/02/2021), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. 

5.	Regarding the 35 U.S.C. §112(b) rejection of claim 24 (see section 5 of the Office Action dated 09/02/2021), the Applicant’s amendments have been fully considered; the newly 

6.	Regarding the prior art rejection, the Applicant’s incorporation of subject matter previously indicated as allowable has been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. See section 8 below for further details. 
REASONS FOR ALLOWANCE
7.	Claims 6 – 8, 12, 18 – 19, and 23 - 24 are allowed.
Reasons For Allowance Over Prior Art
8.	The following is an examiner’s statement of reasons for allowance:
	The independent claims are directed towards the idea of a JIT optimizer. The base of the independent claims require a JIT optimizer situated between mobile devices and content servers that identifies the content type of traffic flowing to and from associated mobile devices, determining when that content will be needed by applications on the devices, and delivering that content to the devices in a just-in-time fashion. This is known in the art (see in particular Kovvali, US 20110167170 A1). The current set of claims has incorporated subject matter previously indicated as allowable. There are two different feature sets that, when added to this base claim, were found to be allowable. First, the idea that the application on the device is a video player, and determining that video will be needed is based on a lookahead buffer, and claims 6 – 8, 12, 18 – 19, and 23 - 24 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464       

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464